·,,·AO   Z45~ (Rev. 02108/2019) Jldgment in a Criminal P/tty Case (Modified)                                                                     Page I of!   L/
                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                                                                         (For Offenses Committed On or After November 1, 1987)
                                     v.

                         Reynaldo Maldonado-Solis                                        CaseNumber: 3:19-mj-21741
                                                                                                                                                                   \
                                                                                         Carlos Crist                                                              I
                                                                                        Defendant's Attorn
                                                                                                                                                                   i
   REGISTRATION NO. 84864298
                                                                                                                         APR 2 6 2019                              I
   THE DEFENDANT:
                                                                 __t_____~--------tt,Fc'.\dLe<:"'IRr"-·uu:'~0 ~~~'~c~T~~:g:,'::'.?:5~=·~J;l~~~fjR~Nt!IAj
    [;gj pleaded guilty to count(s) ~l~o::_f::_C.:::_:_om=p::_la_in
                                                                                                              0

    D was found guilty to count( s)                                                            SY
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

   Title & Section                      Nature of Offense                                                                  Count Number(s)
   8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                        1

    D The defendant has been found not guilty on count(s)
                                        -------------------
    0 Count(s)                              dismissed on the motion of the United States.
                         ------------------
                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for.a term of:

                                     ~- TIME SERVED                                D                                          days

     [;gJ  Assessment: $10 WAIVED [;gJ Fine: WAIVED
    · [;gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative,                             charged in case


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Thursday, April 25, 2019
                                                                                       Date oflmposition of Sentence


                                                                                       :Micfiae{]. Seng
                                                                                       HONORABLE MICHAEL J. SENG
                                                                                       UNITED STATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                                              3:19-mj-21741
